Appeal from an order of the Supreme Court, Erie County (John M. Curran, J.), entered January 12, 2009. The order, inter alia, granted the motion of defendant Philip Morris USA, Inc. to dismiss the complaint against it.
*1456Now, upon reading and filing thfe stipulation of discontinuance signed by the attorneys for the parties to the appeal on February 3, 2010,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Smith, J.P., Fahey, Carni, Lindley and Sconiers, JJ.